Exhibit 10.3

 

NEW CENTURY FINANCIAL CORPORATION

2004 PERFORMANCE INCENTIVE PLAN

PERFORMANCE-BASED AWARD AGREEMENT

 

6-Month Period Ending December 31, 2005

 

THIS PERFORMANCE-BASED AWARD AGREEMENT (this “Agreement”) is dated as of June
24, 2005 (the “Award Date”), by and between NEW CENTURY FINANCIAL CORPORATION, a
Maryland corporation (the “Corporation”), and Patrick J. Flanagan (the
“Participant”).

 

 

W I T N E S S E T H

 

WHEREAS, the Corporation maintains the New Century Financial Corporation 2004
Performance Incentive Plan (the “Plan”);

 

WHEREAS, the Compensation Committee of the Board (the “Committee”), duly
appointed and acting as the Plan Administrator, has determined that the
Participant is eligible to be granted a Performance-Based Award (as such term is
defined in the Plan) under the Plan; and

 

WHEREAS, the Corporation hereby grants to the Participant, effective as of the
date hereof, a Performance-Based Award (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

 

2. Grant of Award; Benefit Limitation.

 

  (a) This Agreement evidences the Corporation’s grant to the Participant,
subject to the terms and conditions hereof and of the Plan, of the Award with
respect to the period July 1, 2005 through December 31, 2005 (the “Performance
Period”). Benefits will be paid pursuant to Section 7 only if one or more of the
objectives specified by the Committee in connection with the Award as set forth
on Exhibit A hereto is achieved prior to the end of the Performance Period.

 

  (b) Notwithstanding any other provision of this Agreement, the maximum amount
of benefits that may be paid (in the form of cash, unrestricted shares of Common
Stock, or other property) in the aggregate pursuant to the Award and under or in
respect of the Performance-Based Award granted under the Plan to the Participant
for the six-month period ending June 30, 2005 (the “Initial Six-Month Award”),
evidenced by that certain award agreement dated as of February 2, 2005 by and



--------------------------------------------------------------------------------

between the Participant and the Corporation, shall not exceed the lesser of (i)
the limitation set forth in Section 5.2.3 of the Plan, or (ii) the aggregate
bonus(es) payable under or in respect of Performance-Based Award(s) granted with
respect to fiscal 2005 under the Plan to Robert K. Cole, Edward F. Gotschall or
Brad A. Morrice (collectively, the “Founders” and each, a “Founder”), whichever
of the Founders has the smallest such aggregate bonus amount with respect to
such bonuses. If a Founder is not employed at the end of fiscal 2005, he shall
be disregarded for purposes of such limitation.

 

3. Performance Criteria. The performance criteria and measures applicable to the
Award and related objectives are set forth on Exhibit A hereto.

 

4. Restrictions on Transfer. The Award, and any interest therein or amount
payable in respect thereof, are generally nontransferable as provided in Section
5.7 of the Plan.

 

5. Termination of Employment.

 

  (a) General. If the Participant ceases to be employed by the Corporation or a
Subsidiary for any reason (other than due to the Participant’s death or
Retirement or at a time when the Participant is Disabled) at any time during the
Performance Period, the Award shall terminate and the Participant shall have no
further rights with respect thereto.

 

  (b) Death, Disability, or Retirement. If the Participant ceases to be employed
by the Corporation or a Subsidiary at any time during the Performance Period due
to the Participant’s death or Retirement or at a time when the Participant is
Disabled, the Participant (or the Participant’s beneficiary or personal
representative, as the case may be) shall be entitled to a pro-rata portion,
determined in accordance with the next sentence, of the Award. The pro-rata
portion shall equal the amount that would have been payable for the full
Performance Period of the Award (as determined by the Committee in its sole
discretion) had the Participant not terminated employment, multiplied by a
fraction the numerator of which shall equal the number of days in the
Performance Period that the Participant was an employee of the Corporation or a
Subsidiary and the denominator of which shall equal the number of days in the
Performance Period. Notwithstanding Section 7 below, payment shall be made in a
cash lump sum as soon as practicable after the Committee determines the amount
payable (if any) under this Section 5(b).

 

  (c) Definitions. For purposes of the Award, “Disability” or “Disabled” means a
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code or as otherwise determined by the Committee). For purposes of the Award,
“Retirement” means a termination of employment by the Participant that occurs
upon or after the Participant’s attainment of age 65 and in accordance with the
retirement policies of the Corporation (or the Subsidiary that employs the
Participant) then in effect.

 

2



--------------------------------------------------------------------------------

6. Adjustments; Early Termination. The Committee shall adjust the performance
measures, performance goals, relative weights of the measures, and other
provisions of this Agreement to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Corporation, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the
Corporation’s earnings, or (4) any other similar special circumstances. The
Award is subject to termination in connection with a Change in Control Event or
certain similar reorganization events as provided in Section 7.4 of the Plan.

 

7. Timing and Manner of Payment; Withholding Tax; Deferred Amounts.

 

  (a) Subject to any changes imposed by or allowed under the provisions of the
Plan and further subject to early termination of the Award as contemplated under
Sections 5 and 6 of this Agreement, benefits with respect to the Award shall be
determined by the Committee based on the performance goals established by the
Committee for the Performance Period as set forth on Exhibit A hereto. Such
benefits shall be paid in cash as soon as practicable after the Committee makes
such determination; provided, however, that the Committee may, in its sole
discretion but subject to the applicable share limits set forth in Section 4.2
and Section 5.2.3 of the Plan, elect to pay all or any portion of the aggregate
amount of benefits payable under this Agreement, to the extent that such amount,
together with the amount, if any, payable under the Initial Six-Month Award,
exceeds one hundred and fifty percent (150%) of the Participant’s annualized
Base Salary (or such greater percentage of the Participant’s annualized Base
Salary as the Committee may determine), in the form of fully vested shares of
Common Stock. For these purposes, the Participant’s “Base Salary” shall be the
annualized aggregate base salary of the Participant from the Corporation and its
Subsidiaries as of the Award Date, exclusive of any commissions or other actual
or imputed income from any benefits or perquisites provided by the Corporation
or a Subsidiary, but prior to any reductions for salary deferred pursuant to any
deferred compensation plan or for contributions to a plan qualifying under
Section 401(k) of the Code or contributions to a cafeteria plan under Section
125 of the Code.

 

  (b) Upon any payment pursuant to the Award, the Corporation (or any of its
Subsidiaries last employing the Participant) shall have the right to deduct from
any amount payable to the Participant (or the Participant’s beneficiary or
personal representative, as the case may be) the amount of any federal, state or
local taxes required to be withheld with respect to such payment.

 

  (c) Notwithstanding the foregoing provisions of this Section 7 but subject to
compliance with Section 162(m) of the Code, the Committee may provide the
Participant the opportunity to elect to defer the payment of any amount payable
with respect to the Award under a nonqualified deferred compensation plan

 

3



--------------------------------------------------------------------------------

maintained by the Corporation. In the case of any deferred payment of any such
amount after the conclusion of the Performance Period, any amount in excess of
the amount otherwise payable shall be based on either Moody’s Average Corporate
Bond Yield (or such other rate of interest which is deemed to constitute a
“reasonable rate of interest” for purposes of Section 162(m)) over the deferral
period or the return over the deferral period of one or more predetermined
actual investments such that the amount payable at the later date will be based
upon actual returns, including any decrease or increase in the value of the
investment(s).

 

8. No Employment/Service Commitment. Nothing contained in this Agreement or the
Plan constitutes a continued employment or service commitment by the Corporation
or any of its Subsidiaries, affects the Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the
Participant without his or her consent thereto.

 

9. Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer employed by the Corporation
or a Subsidiary, shall be deemed to have been duly given five (5) business days
after the date mailed in accordance with the foregoing provisions of this
Section 9.

 

10. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Participant agrees to be bound by the terms of the Plan and this
Agreement. The Participant acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Agreement. Unless otherwise expressly provided
in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Committee do not (and shall not be
deemed to) create any rights in the Participant unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Committee so conferred by appropriate action of the Board or the Committee under
the Plan after the date hereof.

 

11. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in

 

4



--------------------------------------------------------------------------------

writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

 

13. Effect of this Agreement. Subject to the Corporation’s right to terminate
the Award pursuant to Section 7.4 of the Plan, this Agreement shall be assumed
by, be binding upon and inure to the benefit of any successor or successors to
the Corporation.

 

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

(Remainder of page intentionally left blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

NEW CENTURY FINANCIAL CORPORATION, a Maryland corporation

By:

 

/s/ Robert K. Cole

--------------------------------------------------------------------------------

Print Name:

 

Robert K. Cole

--------------------------------------------------------------------------------

Its:

 

Chairman and Chief Executive Officer

--------------------------------------------------------------------------------

PARTICIPANT

 

/s/ Patrick J. Flanagan

--------------------------------------------------------------------------------

Signature    

 

Patrick J. Flanagan

--------------------------------------------------------------------------------

Print Name    

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE CRITERIA AND MEASURES

 

Name of Participant:                Patrick J. Flanagan

 

Date of Award Agreement to which this Exhibit Relates: June 24, 2005

 

The Participant shall be entitled to receive benefits pursuant to the Award for
the Performance Period based on the following ratio and calculated according to
the table below:

 

  Before-Tax Net Income for the Performance Period                    

  Total Stockholders’ Equity

 

Ratio

--------------------------------------------------------------------------------

 

Amount of Bonus

--------------------------------------------------------------------------------

If ratio is less than 9%   0 If ratio is at least 9% but less than 14%   1.125%
of Before-Tax Net Income for the 6-month Performance Period in excess of 9% of
Total Stockholders’ Equity for that Performance Period If ratio is at least 14%
but less than 19%   1.125% of Before-Tax Net Income for the 6-month Performance
Period in excess of 9% but not in excess of 14% of Total Stockholders’ Equity
for that Performance Period, plus 0.75% of Before-Tax Net Income for the 6-month
Performance Period in excess of 14% of Total Stockholders’ Equity for that
Performance Period If ratio is at least 19%   1.125% of Before-Tax Net Income
for the 6-month Performance Period in excess of 9% but not in excess of 14% of
Total Stockholders’ Equity for that Performance Period, plus 0.75% of Before-Tax
Net Income for the 6-month Performance Period in excess of 14% but not in excess
of 19% of Total Stockholders’ Equity for that Performance Period, plus 0.60% of
Before-Tax Net Income for the 6-month Performance Period in excess of 19% of
Total Stockholders’ Equity for that Performance Period

 

7



--------------------------------------------------------------------------------

Definitions:

 

“Before-Tax Net Income” has the meaning given to such term in Appendix A to the
Plan. The amount of Before-Tax Net Income for the Performance Period shall be
determined based on the Corporation’s financial statements for that six-month
period used in preparing the Corporation’s audited financial statements for the
year ending on or about December 31, 2005 (such six-month financial statements
subject to any adjustments for that period as may be made by the Corporation’s
accountants in preparing the Corporation’s audited financial statements).

 

“Total Stockholders’ Equity” has the meaning given to such term in Appendix A of
the Plan.

 

8